Order filed September 16, 2014




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00144-CR
                                 ____________

                     HERMILO MORALEZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 63639

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibits 27
through 37, photographs.
         The clerk of the 300th District Court is directed to deliver to the Clerk of this
court the original of State’s Exhibits 27 through 37, photographs, on or before
September 26, 2014. The Clerk of this court is directed to receive, maintain, and
keep safe these original exhibits; to deliver them to the justices of this court for
their inspection; and, upon completion of inspection, to return the original of
State’s Exhibits 27 through 37, photographs, to the clerk of the 300th District
Court.



                                                 PER CURIAM